Citation Nr: 1042252	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
right knee chondromalacia, rated as 10 disabling since July 2006.

2.  Entitlement to an initial compensable disability rating for 
left knee retropatellar pain syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1993 to 
January 1997 and from October 1997 to March 2005.

This case was last before the Board of Veterans' Appeals (Board) 
in May 2009 on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for disability of 
each knee and assigned separate non-compensable evaluations 
effective March 26, 2005.  A January 2007 rating decision granted 
a rating of 10 percent for service-connected right knee 
disability effective July 13, 2006.  The Board remanded the 
claims in 2009 to ask the Veteran to identify any outstanding 
pertinent medical records and to provide him with a VA 
examination.

The Veteran and his spouse testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO in January 
2009.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran failed, without reason, to appear for a scheduled 
October 2009 VA examination and he has not notified VA of any 
outstanding pertinent medical records.

2.  The record reflects that the Veteran's right knee flexion has 
not been measured at less than 130 degrees at any time since he 
filed his claim; his right knee extension has been normal.

3.  The Veteran has degenerative joint disease of the right knee, 
but no physician has, upon examination, diagnosed lateral 
instability.

4.  The record reflects that the Veteran's left knee flexion has 
not been measured at less than 130 degrees at any time since he 
filed his claim; his left knee extension has been normal.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right knee 
chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 5260 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for right knee chondromalacia, after July 2006, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 5260 (2010).

3.  The criteria for an initial compensable rating for left knee 
retropatellar pain syndrome are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Code 5260 
(2010).

4.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied.  

This case was remanded in May 2009 for the provision of a VA 
examination and for the RO/AMC to ask the Veteran about the 
existence of any outstanding pertinent treatment records.  The 
claims file reflects that the Veteran was asked in a July 2009 
letter to inform VA if he had received any VA or non-VA treatment 
for his knee disabilities since December 2006; he did not respond 
to the letter.  In September 2009 the Veteran was mailed a letter 
informing him that he would be scheduled for a VA examination; 
the letter also informed him that if he, without good cause, 
failed to report for the examination, the claim would either be 
rated based on the evidence of record or denied.  The Veteran 
failed to appear for an October 2009 VA examination and has not 
provided any explanation for his absence.  

The duty to assist in the development and the adjudication of a 
claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a 
claimant has a responsibility to present and support a claim for 
benefits under laws administered by the VA. 38 U.S.C.A. § 
5107(a).

Given these facts, the Board finds that all actions and 
development directed in the May 2009 remand have been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).   The Veteran was advised 
in a July 2005, pre-adjudication letter of the information and 
evidence not of record that was necessary to substantiate his 
original claims for service connection for right and left knee 
disabilities.  Although that letter did not notify the Veteran of 
the requirements to establish entitlement to an increased rating, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of this information for newly 
raised or "downstream" issues, such as claims for increased 
compensation following the initial grant of service connection 
for a disability, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

After the initial adjudication, the Veteran was informed in a 
March 2006 letter, in compliance with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), of how the RO assigns 
disability ratings and effective dates.  He was advised in a 
separate May 2008 letter of the specific rating criteria of his 
disabilities and of the necessity of providing evidence 
demonstrating the level of disability and effect on employment, 
in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Court held in Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009) that VCAA notice in a claim for increased 
rating need not be "veteran specific" or include reference to 
impact on daily life or rating criteria.  

As such, the Board finds that the duty to notify has been met.  
Although letters sent after the initial adjudication generally 
represent a timing error (see Pelegrini, 18 Vet. App. 112), 
timing errors can be effectively "cured" by providing the 
necessary additional notice and readjudicating the claim in a 
statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  The RO readjudicated the claims in 
July 2008 and July 2010 supplemental statements of the case.  
After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  Although there are no treatment 
records dated after 2006 associated with the claims file, the 
Veteran did not respond to the July 2009 letter or otherwise 
notify VA of any outstanding pertinent treatment records.  "The 
duty to assist is not always a one-way street," Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), and it is a claimant's 
responsibility to cooperate with VA in the development of his 
claim.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also 
Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot 
passively wait for help from VA).  Further, the Veteran failed, 
without explanation, to appear for a scheduled VA examination.  
Under 38 C.F.R. § 3.655(b), when a claimant fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 (2010).  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the particular claims on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready for 
appellate review.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2010).


Increased Rating Claims

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two (2) evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is non-compensable, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Although the evaluation of the same manifestation under different 
diagnoses (a practice known as "pyramiding") is to be avoided, 
see 38 C.F.R. § 4.14, VA's General Counsel has held that a 
claimant who has arthritis and instability of the knee may 
receive separate disability ratings.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 or DC 5259 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998).  More recently, VA's General 
Counsel held that separate ratings are also available for 
limitation of flexion and limitation of extension under 
Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Where, as in the case of the Veteran's claims, the claimant has 
appealed the initial rating given at the time service connection 
was established, in assigning the initial rating, the Board must 
consider the propriety of assigning one or more levels of rating 
-"staged" ratings- from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Veteran's current 10 percent disability rating, for right 
knee chondromalacia and associated limitation of motion, is 
pursuant to Diagnostic Code 5260.  His current non-compensable 
rating for left knee patellofemoral syndrome is also pursuant to 
Code 5260.  For rating purposes, normal range of motion in a knee 
joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of a leg warrants a non-compensable 
evaluation when flexion is limited to 60 degrees.  A 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees and 
a 20 percent evaluation is assigned if flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of a leg is non-compensable when 
extension is limited to 5 degrees.  It also warrants a 10 percent 
evaluation when it is limited to 10 degrees and a 20 percent 
evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).  Knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The Veteran was granted entitlement to service connection for his 
right and left knee disabilities in a December 2005 rating 
decision that assigned non-compensable ratings effective March 
2005.  A February 2007 rating decision assigned a 10 percent 
rating for right knee chondromalacia effective July 2006.

A February 2005 in-service medical evaluation board narrative 
summary reveals that the Veteran received an arthroscopy and 
chondroplasty for right knee pain in August 2000; he was 
diagnosed with severe chondromalacia of the right knee in 2002.  
In September 2002 another knee arthroscopy revealed Grade III 
chondromalacia of the right patella.  In 2003 he was diagnosed 
with arthrofibrosis of the right suprapatellar pouch as well as 
chondromalacia.  The February 2005 examination revealed range of 
motion at zero (0) to 110 degrees and showed that the right knee 
was stable to anterior, posterior, varus, and valgus stresses.  
Due to the extent of his chondromalacia, he was found medically 
unacceptable for retention.

A September 2005 VA treatment note observes that the Veteran's 
bilateral knees had loud crepitus on flexion and extension, but 
there was no effusion.  Collateral ligaments were noted to be 
stable, drawer tests were negative, and Lachman's tests were 
normal.  X-rays were ordered.

An October 2005 VA treatment note reflects that the knee x-rays 
revealed mild spurring of the right knee patellofemoral joint and 
early signs of degenerative joint disease.  The left knee was 
noted to be unremarkable.  Range of motion of the right knee was 
noted at 0 to 135 degree of flexion, with pain and crepitus; no 
crepitus was observed in the left knee and no range of motion was 
provided.  McMurray's test was negative on both knees, but a 
positive Lachman's test was noted on the right knee when compared 
to the left.  Bilateral knee braces were ordered.

An October 2005 examination report reflects review of the 
Veteran's medical records.  The examiner noted the Veteran's 
report of chronic left knee pain beginning in 2002; the pain was 
described as an ache.  The report reflects that the Veteran 
stated his right knee disability began in 1998 and progressed to 
constant pain with occasional swelling and feelings of 
instability.  Upon examination, range of motion of both knees was 
noted at 0 to 130 degrees of flexion with no evidence of locking, 
instability, loss of mobility or function.  The results of 
McMurray's and Lachman's tests were negative.

In June 2006, the Veteran wrote to VA noting that (as described 
above) he was fitted for knee braces the day of the examination 
and contending that the examiner did not use a goniometer to 
measure his knee ranges of motion. 

A July 2006 VA treatment note reveals that the Veteran reported 
experiencing locking and giving way of his right knee 
approximately three (3) times per week and stated that his right 
knee feels unstable all of the time.  No swelling or instability 
was noted, but there was crepitus and pain with inhibition.  He 
was diagnosed with early degenerative joint disease and an MRI 
was ordered.  

The MRI was conducted in September 2006 and revealed mild 
degenerative changes in the medial joint compartment's articular 
cartilage; there was no meniscal tear and ligamentous structures 
were observed to be intact.


Another VA examination was conducted in December 2006.  The 
examination report reflects that the Veteran reported 
experiencing right knee instability approximately one (1) to two 
(2) times a month, but no incapacitating episodes.  The Veteran 
informed the examiner that he worked in construction until he was 
laid off.  Left knee range of motion was measured at 0 to 140 
degrees of flexion with 0 degrees of extension.  Right knee range 
of motion was measured at 0 to 130 degrees of flexion with 0 
degrees of extension.  The examiner noted intact stability of 
both knees with negative McMurray's sign and Lachman's test.  No 
ankylosis was noted.

A January 2007 rating decision granted an increased disability 
rating for the right knee: 10 percent effective July 2006.  The 
rating decision reflects that the increase was assigned on the 
basis of the Veteran's subjective complaints of locking and 
giving way of the right knee.

The Veteran testified before the below-signed Veterans Law Judge 
in January 2009.  At that time, he reported that his right knee 
"cracks" and causes him pain while walking, but he has full 
range of motion.  He stated that his right knee gives out several 
times a week.  The Veteran testified that he has taken time off 
due to knee pain at past jobs, but has not lost any time at his 
present job.  He noted that physical therapy is not helping.  The 
Veteran's spouse testified that his right knee gave way four (4) 
times in the week prior to the hearing.  The Veteran stated that, 
in addition to his right knee symptoms, he experienced moderate 
left knee pain.  He also stated that he stopped working 
construction, and switched to a different line of work, because 
of the pain in his knees.

As the Veteran testified that his knee symptoms had intensified 
since the last VA examination, he was scheduled for another 
examination in October 2009.  However, as noted above, the 
Veteran failed to appear for the examination.

As noted, the Veteran is currently assigned a ten (10) percent 
disability rating for his right knee disability with limitation 
of motion.  A 10 percent evaluation is appropriate if flexion is 
limited to 45 degrees under Diagnostic Code 5260 or if extension 
is limited to 10 degrees under Diagnostic Code 5261.  Since 
filing his claim, the Veteran's right knee flexion has never been 
noted to be less than 130 degrees, but he has been assigned a 10 
percent rating based on his July 2006 subjective complaints of 
frequent locking and giving way.  As the Veteran's right knee 
flexion or extension has never been noted at a degree that would 
entitle him to a compensable rating under either Code 5260 or 
5261, there is no basis for a schedular increased, or staged, 
rating.

Under these circumstances, the Board must conclude that the 
criteria for a rating, under Diagnostic Code 5260, in excess of 
10 percent, are not met.  The Board finds that the Veteran's 
current level of knee flexion, with consideration of the factors 
set forth in DeLuca, approximates the criteria for a 10 percent 
disability evaluation for Code 5260, which is the rating level he 
is currently assigned. 

The Veteran also has been diagnosed, by x-ray evidence, with 
arthritis of the right knee and, as noted, under VAOPGCPREC 9-98, 
when limitation of range of motion warrants at least a zero-
percent rating under Code 5260 or Code 5261, and there is x-ray 
evidence of arthritis, a separate rating may be assigned under 
Code 5003 (or Code 5010, which is rated as if under Code 5003).  
Code 5003 specifies that when limitation of motion is "non-
compensable under the appropriate diagnostic codes," a rating of 
10 percent is for application for each major joint affected by 
limitation of motion if such limitation is objectively confirmed 
by findings of swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71(a).  Although the Veteran's 
limitation of motion under Code 5261, for extension, is non-
compensable, and he has a diagnosis of arthritis, Code 5003 
specifies that a separate 10 percent rating is not applicable 
unless limitation of motion is non-compensable under the 
appropriate "codes," - noted to be in the plural.  As the 
Veteran's right knee limitation of motion is compensable under 
Code 5260, although not under 5261, the Board finds that the 
criteria for a separate 10 percent rating for arthritis of the 
right knee, per 38 C.F.R. § 4.71(a) Diagnostic Code 5003, are not 
met.  See VAOPGCPREC 9-98.  

In regard to the specific disability addressed by Code 5257, 
recurrent subluxation or lateral instability, the Board observes 
that the Veteran's representative stated during the January 2009 
hearing that a separate rating for instability was warranted.   
However, although the Veteran has complained of instability, no 
VA examiner has identified instability upon examination of the 
Veteran.  Although he was scheduled for an additional examination 
to assess any worsening of his disability, he failed to appear 
and, pursuant to 38 C.F.R. § 3.655, in such a scenario, the claim 
may be denied.

As for the claim of entitlement to an initial compensable 
disability rating for the left knee, the Board notes that the 
Veteran's left knee flexion has never (since the time he filed 
his claim) been measured at less than 130 degrees and his 
extension has been normal.  He has complained of left knee pain, 
but not left knee locking or giving way.  As the Veteran's left 
knee flexion or extension has never been noted at a degree that 
would entitle him to a compensable rating under either Code 5260 
or 5261, there is no schedular basis for an increased, or staged, 
rating.  As he has not been observed to have any DeLuca type 
symptoms in the left knee, the Board finds that there is no basis 
for any increased rating.  As he has not been diagnosed with left 
knee arthritis, he is not entitled to a higher rating under any 
other diagnostic code.  Further, as he did not provide good cause 
for his failure to appear for the scheduled October 2009 
examination, his claim may be denied.  38 C.F.R. § 3.655.

The Board has considered whether either of the Veteran's knee 
disabilities presents an exceptional case in which the schedular 
evaluations are inadequate.  However, the record does not reflect 
frequent periods of hospitalization for either of those 
disabilities or that they have caused marked interference with 
employment.  Although the Veteran has reported that he lost time 
at a job due to knee pain, he has testified that he has lost no 
time at his current job and no medical professional has indicated 
that the knee disabilities have rendered him unable to work.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the degrees of disability specified in the rating 
schedule are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
that the Veteran's existing ratings assigned for his disabilities 
contemplate that there will be some employment impairment.  
Simply stated, although his disabilities may interfere with his 
ability to work, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial compensable disability rating for the 
period from March 26, 2005 to July 12, 2006; and to a disability 
rating in excess of 10 percent beginning July 13, 2006, for right 
knee chondromalacia is denied.

Entitlement to an initial compensable disability rating for left 
knee retropatellar pain syndrome is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


